Case 8:20-cv-01890-VMC-TGW Document 1 Filed 08/13/20 Page 1 of 10 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA

                                          CASE NO.:

  SECURITIES AND EXCHANGE COMMISSION,                 )
                                                      )
                                Plaintiff,            )
                                                      )
  v.                                                  )
                                                      )
  DALE TENHULZEN, and                                 )
  LIVE WEALTHY INSTITUTE, LLC,                        )
                                                      )
                                 Defendants.          )
  ___________________________________________________ )

                COMPLAINT FOR INJUNCTIVE AND OTHER RELIEF

         Plaintiff Securities and Exchange Commission (“Commission”) alleges:


                                      INTRODUCTION

         1.      From approximately April 2015 through September 2019, the Defendants

  in this action acted as unregistered brokers on behalf of several real estate investment funds

  managed by EquiAlt, LLC (“EquiAlt”). The Defendants raised approximately $15 millio n

  from the offer and sale of unregistered securities to more than 60 retail investors located in

  several states. The Defendants earned approximately $1.5 million in transaction-based

  sales commissions.

         2.      Unbeknownst to these investors, EquiAlt was actually operating a massive

  Ponzi scheme during which it raised more than $170 million from approximately 1,100

  investors in more than 35 states.
Case 8:20-cv-01890-VMC-TGW Document 1 Filed 08/13/20 Page 2 of 10 PageID 2




          3.      At all relevant times, the Defendants were not registered as broker-dealers

  with the Commission or associated with a registered broker-dealer. EquiAlt’s securities

  offerings were not registered with the Commission and there was no applicable exemption

  from registration for these offerings.

          4.     By engaging in this conduct the Defendants each violated Sections 5(a) and

  5(c) of the Securities Act of 1933 (“Securities Act”), [15 U.S.C. §§ 77e(a) and 77e(c)], and

  Section 15(a)(1) of the Securities Exchange Act of 1934 (“Exchange Act”), [15 U.S.C. §

  78o(a)(1)]. Unless enjoined, the Defendants are reasonably likely to continue to violate

  the federal securities laws.       The Commission also seeks against all Defendants

  disgorgement of ill-gotten gains along with prejudgment interest thereon, and civil money

  penalties.

                                           DEFENDANTS

          5.      Dale Tenhulzen, 61, is a resident of Park County, Wyoming and the owner

  of Live Wealthy Institute LLC (“Live Wealthy Institute”).       Tenhulzen is not currently

  registered   with the Commission or the Financial Industry Regulatory             Authority

  (“FINRA”), nor was he during the time period relevant to the allegations contained herein.

  From approximately April 2015 to September 2019, Tenhulzen personally solicited and

  sold unregistered securities in the following real estate investment funds managed by

  EquiAlt: EquiAlt Fund, LLC, and EquiAlt Fund II, LLC            (collectively the “EquiAlt

  Funds”).

          6.     Live Wealthy Institute is a Wyoming limited liability company with

  offices in Huntington Beach, California, solely owned and controlled by Tenhulze n,



                                               2
Case 8:20-cv-01890-VMC-TGW Document 1 Filed 08/13/20 Page 3 of 10 PageID 3




  engaged in the business of selling the unregistered securities of the EquiAlt Funds to retail

  investors. Live Wealthy Institute has never been registered with the Commission, FINRA

  or any state securities regulatory authority.

                                        JURISDICTION

          7.      This Court has jurisdiction over this action pursuant to Sections 20(b), 20(d)

  and 22(a) of the Securities Act [15 U.S.C. §§ 77t(b), 77t(d) and 77v(a)]; and Sections 21(d),

  21(e) and 27(a) of the Exchange Act [15 U.S.C. §§ 78u(d), 78u(e) and 78aa(a)].

          8.      This Court has personal jurisdiction over the Defendants and venue is

  proper in the Middle District of Florida because Defendants transacted business in this

  District relating to the sale of the EquiAlt Funds’ securities.

          9.      In connection with the conduct alleged in this Complaint, the Defendants,

  directly and indirectly, singly or in concert with others, made use of the means or

  instrumentalities of interstate commerce, the means or instruments of transportation or

  communication in interstate commerce, and of the mails.

                                 FACTUAL ALLEGATIONS

         10.      Beginning in 2016 through at least February 11, 2020 (when the

 Commission filed an emergency action against EquiAlt and others), EquiAlt orchestrated a

 massive Ponzi scheme relating to the EquiAlt Funds. The scheme involved at least 1,100

 investors who invested approximately $170 million in the EquiAlt Funds. The Defendants

 in this action raised approximately $15 million for the EquiAlt Funds.

          A.      The EquiAlt Ponzi Scheme and Other Fraudulent Conduct




                                                  3
Case 8:20-cv-01890-VMC-TGW Document 1 Filed 08/13/20 Page 4 of 10 PageID 4




         11.     At all relevant times, Brian Davison and Barry Rybicki controlled EquiAlt,

  whose primary business purpose was the management of the EquiAlt Funds. Davison and

  Rybicki promised investors that the EquiAlt Funds would use their money to purchase real

  estate in distressed markets throughout the United States and that these real estate

  investments would generate revenues sufficient to pay investors interest rates of 8% to 10%

  per annum. The EquiAlt Funds, however, were unprofitable almost from inception.

         12.     Without sufficient revenues to pay the money owed to investors, EquiAlt

  soon resorted to fraud, using new investor money to pay the interest promised to existing

  investors. EquiAlt perpetuated this fraud for several years until the Commission filed its

  emergency action in February 2020 when the Court entered a temporary restraining order,

  an asset freeze, and appointed a receiver over the EquiAlt Funds.

         13.     In addition   to operating    a Ponzi scheme,        Davison   and Rybicki

  misappropriated and misused millions of dollars of investor money. In furtherance of this

  fraudulent scheme, EquiAlt,     Rybicki, and Davison also made numerous material

  misrepresentations and omissions to investors in connection with the offer and sale of

  investments in the EquiAlt Funds.

         B.      EquiAlt Funds’ Securities and Misrepresentations to Investors

         14.     EquiAlt, through a network of unregistered sale agents including the

  Defendants in this action, sold investors 3-year or 4-year term debentures issued by the

  EquiAlt Funds providing a fixed annual return of 8% to 10%. Many of the investors were

  elderly, retired, and used their IRAs to invest in the EquiAlt Funds. Moreover, many of

  the investors were unaccredited or unsophisticated in that they lacked knowledge or



                                              4
Case 8:20-cv-01890-VMC-TGW Document 1 Filed 08/13/20 Page 5 of 10 PageID 5




  expertise in financial or business matters, were not capable of evaluating the merits or risks

  of the investment, and were not otherwise capable of bearing the economic risks of the

  investment. Many of the investors in this Ponzi scheme were attracted to investments in

  the EquiAlt Funds by representations that the investments were secure, safe, low risk, and

  conservative.

         15.      In addition to the misrepresentations about the safety and security of

  investing in the EquiAlt Funds, EquiAlt made numerous other misrepresentations and

  omissions concerning the use of investor proceeds, registration with the Commiss io n,

  compliance with applicable laws, and management of the EquiAlt Funds. In particular,

  EquiAlt misrepresented, or failed to disclose adequately to investors, that their investme nt

  proceeds were being used to pay substantial commissions to unregistered sales agents.

  Moreover, investors were told that 90% of their funds would be used to invest “in

  property.” Yet, less than 50% of investor funds were actually used for that purpose. In

  fact, most of the remaining funds were used for improper purposes such as the payment of

  millions of dollars in undisclosed fees and bonuses to EquiAlt, Davison and Rybicki.

         C.       Defendants Offered and Sold EquiAlt Securities

         16.      Over a period of several years, EquiAlt recruited a network of unregistered

  sales agents throughout the United States to sell securities in the EquiAlt Funds. EquiAlt

  paid these unregistered sales agents including the Defendants commissions ranging from

  6-12% of the amount invested in the EquiAlt Funds.

         17.      The Defendants had a long time business relationship with EquiAlt during

  which they regularly participated in numerous sales of EquiAlt Funds’ securities. In fact,



                                                5
Case 8:20-cv-01890-VMC-TGW Document 1 Filed 08/13/20 Page 6 of 10 PageID 6




  the Defendants were first introduced to EquiAlt in 2013 by another unregistered sales agent

  based in Arizona who was also promoting investments in the EquiAlt Funds. After meeting

  Davison and Rybicki, Tenhulzen entered a marketing agreement with EquiAlt, which

  provided that Tenhulzen would receive commissions of 10% of the invested amount for

  selling EquiAlt Funds’ securities.   Soon thereafter, Tenhulzen began soliciting investors

  for the EquiAlt Funds through referrals and investment seminars conducted by the Live

  Wealthy Institute.    Rybicki, EquiAlt’s Managing Director, attended some of these

  investment seminars and made recommendations to Tenhulzen about how to market

  investments in the EquiAlt Funds.

         18.     At all relevant times, the Defendants engaged in sales activity indicative of

  a broker dealer, including (1) communicating directly with investors by phone, by e-mail,

  or in person; (2) espousing the merits of the EquiAlt Funds’ securities to these investors;

  (3) reassuring investors about the “risk” of the investment or about the EquiAlt business

  model; and (4) receiving transaction-based compensation.

         19.     More specifically, Tenhulzen engaged in substantive investment related

  discussions with EquiAlt on behalf of numerous prospective investors includ ing

  negotiations concerning the terms of the investment such as the interest rate offered to

  investors and the length of the debentures. He also assisted with the sale of EquiAlt Funds’

  securities by sending private placement memoranda, subscription documents, and

  marketing materials to prospective investors. Tenhulzen routinely gave advice to investors

  concerning the suitability of investments in the EquiAlt Funds, recommending the

  debentures and describing them as similar to annuities. Tenhulzen was highly motivated



                                               6
Case 8:20-cv-01890-VMC-TGW Document 1 Filed 08/13/20 Page 7 of 10 PageID 7




  to recommend investments in the EquiAlt Funds because he was also paid a bonus for

  selling increasing amounts of EquiAlt Funds’ securities, in addition to the 10%

  commissions he was receiving.

         20.     From January 2011 to November 2019, EquiAlt raised more than $170

  million from investors though the sale of fixed rate debentures issued by the Funds. Of

  that total, Defendants raised approximately $15 million from the offer and sale of the

  EquiaAlt debentures to more than 60 retail investors located in several states. These

  debentures are securities within the meaning of Section 2(a)(1) of the Securities Act and

  Section 3(a)(10) of the Exchange Act. Although the Defendants purportedly offered

  the EquiAlt Funds’ securities under a Rule 506(b) exemption to registration, the offerings

  did not qualify as such because many of the investors were neither accredited nor

  sophisticated. Further, the Defendants, on behalf of the EquiAlt Funds, did not provide

  an audited balance sheet or financial statements to unaccredited investors.

         21.     During the time the Defendants sold the EquiAlt Funds’ securities they held

  no securities licenses, were not registered with the Commission as broker-dealers, and were

  not associated with a registered broker-dealer. Further, the EquiAlt Funds’ securities were

  not registered with the Commission and did not qualify for an exemption from registratio n.

  The Defendants were thus not permitted to sell the EquiAlt Funds’ securities.

                                   CLAIMS FOR RELIEF

                                          COUNT I

                 Violations of Sections 5(a) and 5(c) of the Securities Act




                                               7
Case 8:20-cv-01890-VMC-TGW Document 1 Filed 08/13/20 Page 8 of 10 PageID 8




          22.    The Commission repeats and realleges paragraphs 1 through 21 of this

 Complaint as if fully set forth herein.

          23.    No registration statement was filed or in effect with the Commiss io n

  pursuant to the Securities Act with respect to the securities offered and sold by the

  Defendants as described in this Complaint and no exemption from registration existed with

  respect to these securities.

          24.    From approximately April 2015 and continuing through approximate ly

 September 2019, the Defendants directly and indirectly:

                  (a)      made use of any means or instruments of transportation or
                           communication in interstate commerce or of the mails to sell
                           securities, through the use or medium of a prospectus or otherwise;

                  (b)      carried or caused to be carried securities through the mails or in
                           interstate commerce, by any means or instruments of transportatio n,
                           for the purpose of sale or delivery after sale; or

                  (c)      made use of any means or instruments of transportation or
                           communication in interstate commerce or of the mails to offer to sell
                           or offer to buy through the use or medium of any prospectus or
                           otherwise any security;

  without a registration statement having been filed or being in effect with the Commiss io n

  as to such securities.

           25.    By reason of the foregoing the Defendants violated and, unless enjoined,

  are reasonably likely to continue to violate Sections 5(a) and 5(c) of the Securities Act [15

  U.S.C. §§ 77e(a) and 77e(c)].

                                            COUNT II

                        Violations of Section 15(a)(1) of the Exchange Act




                                                 8
Case 8:20-cv-01890-VMC-TGW Document 1 Filed 08/13/20 Page 9 of 10 PageID 9




          26.     The Commission repeats and realleges Paragraphs 1 through 21 of this

  Complaint as if fully set forth herein.

          27.     From approximately April 2015 and continuing through approximate ly

  September 2019, the Defendants, directly or indirectly, by the use of the mails or any means

  or instrumentality of interstate commerce effected transactions in, or induced or attempted

  to induce the purchase or sale of securities, while they were not registered with the

  Commission as a broker or dealer or when they were not associated with an entity

  registered with the Commission as a broker-dealer.

         28.     By reason of the foregoing, the Defendants, directly or indirectly, violated

  and, unless enjoined, are reasonably likely to continue to violate Section 15(a)(1) of the

  Exchange Act [15 U.S.C. § 78o(a)(1)].

                                    RELIEF REQUESTED

          WHEREFORE, the Commission             respectfully requests the Court find the

  Defendants committed the violations alleged, and:

                                            A.
                                 Permanent Injunctive Relief

          Issue a Permanent Injunction enjoining the Defendants from violating Sections 5(a)

  and 5(c) of the Securities Act and Section 15(a)(1) of the Exchange Act.

                                            B.
                           Disgorgement and Prejudgment Interest

          Issue an Order directing the Defendants to disgorge on a joint and several basis all

  ill-gotten gains or proceeds received as a result of the acts and/or courses of conduct

  complained of herein, with prejudgment interest thereon.



                                               9
Case 8:20-cv-01890-VMC-TGW Document 1 Filed 08/13/20 Page 10 of 10 PageID 10




                                               C.
                                      Civil Money Penalties

           Issue an Order directing the Defendants to pay civil money penalties on a joint and

   several basis pursuant to Section 20(d) of the Securities Act and Section 21(d) of the

   Exchange Act.

                                                D.
                                          Further Relief

           Grant such other and further relief as may be necessary and appropriate.

                                                E.
                                     Retention of Jurisdiction

           Further, the Commission respectfully requests that the Court retain jurisdiction over

   this action in order to implement and carry out the terms of all orders and decrees that it

   may enter, or to entertain any suitable application or motion by the Commission for

   additional relief within the jurisdiction of this Court.



   Dated: August 13, 2020                          Respectfully submitted,

                                           By:     s/ Alise Johnson
                                                   Alise Johnson
                                                   Senior Trial Counsel
                                                   Fla. Bar No. 0003270
                                                   E-mail: johnsonali@sec.gov
                                                   Direct Telephone: (305) 982-6385
                                                   Lead Attorney

                                                   Attorney for SECURITIES AND
                                                   EXCHANGE COMMISSION
                                                   801 Brickell Avenue, Suite 1950
                                                   Miami, Florida 33131
                                                   Telephone: (305) 982-6300
                                                   Facsimile: (703) 813-9526



                                                 10
